In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Jacobson, J.), dated March 31, 2009, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted by the plaintiff Leonid Sanevich on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants met their prima facie burden of showing that the plaintiff Leonid Sanevich (hereinafter the plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]; see also Giraldo v Mandanici, 24 AD3d 419 [2005]; Meyers v Bobower Yeshiva Bnei Zion, 20 AD3d 456 [2005]).
In opposition, Dr. Zina Turovsky, the plaintiffs treating physician, opined in an affirmation, based upon her contemporaneous and most recent examinations of the plaintiff and review of the magnetic resonance imaging report dated August 28, 2006 of the plaintiffs right shoulder and physical therapy records, that the plaintiffs right shoulder injury and observed range-of-motion limitations were significant and permanent, and causally related to the subject accident. Thus, the plaintiff raised a triable issue of fact as to whether he sustained a permanent consequential limitation of use and/or a significant limitation of use of his right shoulder as a result of the subject accident (see Azor v Torada, 59 AD3d 367, 368 [2009]; Williams v Clark, 54 AD3d 942, 943 [2008]; Casey v Mas Transp., Inc., 48 AD3d 610, 611 [2008]; Green v Nara Car & Limo, Inc., 42 AD3d 430, 431 [2007]; Francovig v Senekis Cab Corp., 41 AD3d 643, 644-645 [2007]).
*666The defendants’ remaining contentions either are without merit or, based on our determination, have been rendered academic. Skelos, J.P., Covello, Santucci, Chambers and Austin, JJ, concur.